Citation Nr: 9915690	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-49 282	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for left lumbar spine 
gunshot wound residuals, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1996 rating decision by the Huntington, West Virginia, 
Regional Office (RO).  This case was remanded from the Board 
to the RO in June 1997 and March 1998. 

The Board also notes that by rating decision in July 1998, 
the RO found that there was no clear and unmistakable error 
in a July 1947 rating decision that continued a 20 percent 
rating for residuals of a left lumbar gunshot wound with 
injury to muscle group 20.  As the veteran has not submitted 
a notice of disagreement relative to this issue, it is not 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  The veteran's service-connected spine gunshot wound 
residuals are manifested by no more than moderate injury to 
both the lumbar and thoracic segments of muscle group 20; and 
do not result in limitation of motion of the back.

3.  The residual scar is not tender and painful on objective 
demonstration, is not subject to repeated ulceration, and 
does not interfere with functioning of the back.


CONCLUSION OF LAW

A combined 30 percent rating for spine gunshot wound 
residuals, based on a separate 20 percent rating for moderate 
injury to the lumbar segment of Muscle Group 20, in addition 
to a 10 percent rating for moderate injury to the thoracic 
segment of Muscle Group 20 is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.56, 4.72, Code 5320 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Service medical records show that the veteran was a battle 
casualty on February 17, 1945 near Havweiler, Germany.  He 
received a penetrating shell fragment wound of the lumbar 
region from an artillery shell fragment while he was on a 
combat mission.  Initially, the wound was cleaned with sulfa 
power and sterile dressing was applied.  The veteran was sent 
to an evacuation hospital on February 18, 1945.  He was in 
generally good condition on admission.  Debridement of a 
superficial wound of the lumbar region of the back was 
performed on the date of admission.  A metallic foreign body 
was removed.  Sulfa and dry dressing were applied.  The 
veteran was noted to be in satisfactory condition for 
evacuation on February 19.  On February 23, a 1 by 6 cm. 
penetrating wound of the lumbar region was noted.  On March 
3, sutures were removed; it was noted that the wound was 
healed.  On March 6, 1945, the veteran was ready for 
discharge.  It was further noted that he was to return "to 
duty in a few days."   

On the November 1945 separation examination report, a 
shrapnel wound of the left side of the back in February 1945 
was reported.  On examination of the skin, there was a well 
healed linear scar from a shrapnel wound of the left lumbar 
region.  On examination, there were no musculoskeletal 
defects found and x-rays of the chest revealed no significant 
abnormality.  

By rating action in January 1946, service connection was 
awarded for a linear scar of the left lumbar region due to a 
gunshot wound.  A 20 percent evaluation was assigned, 
effective from the date of separation from service.  The 20 
percent rating has remained in effect until the present time. 
On VA examination in January 1948, the veteran reported he 
was hospitalized in service for 4 months for a shrapnel wound 
of the back.  He was then returned to duty.  He reported that 
he had received no medical treatment since leaving service.  
He reported that his back was very weak, and that there was 
pain whenever he lifted anything heavy.  On examination of 
the nervous system, the peripheral nerves were normal.  The 
diagnoses included scar residual from gunshot wound of the 
left lumbar region.

On VA surgical and orthopedic examination in January 1948, 
the veteran reported that since discharge he had been unable 
to return to his former occupation as a coal loader due to 
the fact that he had a dull backache whenever he bent over.  
He had received no medical treatment for this disability 
since service.  On examination, the veteran was described as 
tall and slender with normal station, posture, and gait.  
Just to the left of the spinous processes of the L3 to T12 
vertebrae, there was a linear scar measuring 1 by 7 cm.  The 
veteran complained of discomfort when the scar was touched 
very lightly, but there was no complaint upon firm deep 
palpation of the scar.  The scar was not retracted nor was it 
attached to the underlying structures.  There was no apparent 
soft tissue loss beneath the scar.  There was no limitation 
of motion of the spine in any direction.  Normal position was 
recovered without apparent discomfort.  There was no erecto 
muscle spasm in any position. It was believed that there was 
a very strong subjective factor present in this case.  X-rays 
of the chest and heart revealed that the third rib on the 
left was bifid anteriorly.  There was no abnormality seen.  
The diagnoses included scar, residual of gunshot wound, of 
the left lumbar region.  

In June 1996, the veteran submitted a claim for a higher 
evaluation for his service connected back disability.  Over 
the past year, he reported that he had experienced more pain 
and discomfort around scar tissue. 

On VA orthopedic examination in July 1996, the veteran had 
multiple musculoskeletal complaints of pain, to include 
recurrent intermittent left lumbosacral pain.  He also 
complained of numbness from the hips down through the knees 
bilaterally.  On muscle examination, there was an 8.5 
centimeter left linear scar from approximately T12 through L2 
in the vertical plane area.  The scar was well healed, flesh-
colored and nontender.  There was no retraction.  There was 
no tissue loss by comparison.  The erector spinae muscle 
group had been penetrated.  There were no adhesions or tendon 
damage.  There was no demonstrated damage to the bone, joint, 
or nerves from the shell fragment wound.  Strength was equal 
bilaterally.  There was evidence of pain at the extreme 
ranges of motion. apparently from an osteoarthritic 
degenerative type of process involving the knees, hips and 
low back.  There was no evidence of muscle hernia.  Range of 
motion of the lumbosacral spine included forward flexion to 
60 degrees, backward extension to 5 degrees, left and right 
lateral flexion to 20 degrees, and bilateral rotation to 20 
degrees.  Straight leg raising was positive at 70 degrees 
bilaterally.  Deep tendon reflexes were 2/4 and equal 
bilaterally.  The veteran had 2+ right lumbosacral spasm with 
march maneuver but there was no spasm of the left side.  
There was no swelling or acute deformity.  X-rays of the 
lumbar spine revealed degenerative disc disease at L4-5 and 
osteoarthritis of the lumbar spine.  The diagnoses were shell 
fragment wound, left erector spinae group; and degenerative 
joint disease, mostly affecting the lumbosacral spine, hips 
and knees.

The examiner opined that the shell fragment wound was not 
involved in the complaints associated with the left leg 
numbness and bilateral knee pain.  It was felt that this was 
more indicative of his diffuse (particularly of the hips, 
knees, and spine) degenerative joint disease and 
osteoarthritic disease.  The veteran had decreased range of 
motion secondary to the same.  The examiner was not able to 
demonstrate any loss of deep tendon reflexes or function on 
unilateral or bilateral basis.  There was no significant 
atrophy noted.  

In his notice of disagreement received in September 1996, the 
veteran stated that although a moderately severe injury to 
the lumbar region of muscle group 20 warranted a 40 percent 
evaluation under DC 5320, his service connected disability 
was only evaluated as 20 percent disabling even though it was 
listed as a moderately severe muscle injury.

On VA muscle examination in September 1997, the veteran's 
primary complaint was of pain in the low back and from a scar 
from a shrapnel injury.  The scar was in or around the level 
of L2 to the left of the paraspinal region measuring 8 x .5 
centimeters, was well healed, and was free of subcutaneous 
adherence.  The veteran reported that "they dug it out" in 
reference to the shrapnel.  He stated that he was told that 
the shrapnel nearly missed his spine by the thickness of a 
fingernail but did not actually hit the spine and had no 
effect on the spine.  He reported that the scar had hurt him 
for years and described the pain as if a fishhook were 
attached to each corner of the scar and pulled by a string in 
the middle.  He stated that he has had muscle pain ever since 
the injury.  He reported that there was no spinal trauma, but 
just chronic pain from the scar, and that the ache was on the 
spine rather than across the scar, to the left flank.  He 
stated that the muscle pain had not changed over the years, 
but the spinal pain had increased.  He used over-the-counter 
medicines for relief.  

On examination, there was an 8 by .5 cm. arcing scar of the 
left paraspinal region without significant subcutaneous 
adherence, with convexity directed toward the lumbar region 
and the concavity directed toward the inferior pole of the 
left kidney.  The veteran demonstrated areas of pain, one for 
the scar itself and the muscle and one in the spine.  Lumbar 
spine ranges of motion were forward flexion to 60 degrees and 
extension to 10 degrees, both with pain; and lateral bending 
and rotation to 25 degrees, with pain that was described as 
not too bad.  Straight leg raising was negative bilaterally 
and there was no atrophy of the distal extremities.  Range of 
motion of the hips, knees and ankles was full.  Deep tendon 
reflexes were 2+ and equal in the upper and lower 
extremities.  Posterior tibial  pulses were 2+ and equal.  
There was no distal edema.  Palpation of the scar revealed no 
asymmetry in the muscle groups bilaterally.  There was some 
minor subcutaneous adherence, but no appreciable defect in 
the subcutaneous muscle.  The "terrain" palpated normally.  
There was no gross abnormality other than the scar itself.  
On palpation of the spine, the veteran had pain from T12 
through L2.  Diagnostic testing of the lumbar spine showed 
degenerative changes throughout, most severely involving the 
L4-L5 region.  The assessments included remote history of 
shrapnel wound to Muscle Group 20 to the left back with no 
significant change in pain syndrome since the time of injury, 
and the development of low back pain that has worsened 
recently.  

In March 1998 the Board remanded the case to obtain specific 
information relative to the presence or extent of any muscle 
injury and the extent of any functional impairment due to 
pain.  The examiner was to identify all disabilities related 
to the left lumbar spine gunshot wound residuals.  

On VA examination in April 1998, the veteran reported a 
stinging sensation of the back, as if someone was pulling the 
muscle taut with a string.  He felt a pulling and painful 
burning sensation that had become worse in recent years, but 
had always been present.  He also had shooting pain of the 
back.  He denied any radiation to the legs, but reported 
intermittent leg pain.  The legs were symmetrical.   

On examination, there was a well healed incision with only 
minor subcutaneous adherence (as shown in 2 photographs that 
were associated with the claims folder).  There was no 
significant muscle loss noted, except when the veteran was 
sitting, when there was a palpable defect.  The muscle was 
mobile.  Pain was precipitated with deep palpation of the 
spine, but not with the scar.  Deep tendon reflexes were 2+ 
and equal bilaterally.  Range of motion of the lumbar spine 
was forward flexion to 45 degrees with a "tightness" of the 
spine, and backward extension to 15 degrees without problem.  
Lateral bending was to 20 degrees, bilaterally, with a mild 
increase in pain.  Rotation was to 30 degrees bilaterally 
with "pulling" in the lower thoracic spine.  X-rays 
revealed advanced degenerative disc disease at L4-L5 and 
minimal degenerative disc disease at L2-L3 and L3-L4.  
Thoracic spine films showed minimal osteoarthritis, 
superimposed on levoscoliosis.  The clinical assessment was 
shrapnel fragment wound to the left lumbar spine, rated as 
moderately severe at the time of injury, Muscle Group 20, and 
advanced degenerative disc disease at L4-L5 and minimal 
degenerative disc disease at L2-L3 and L3-L4.  The examiner 
noted that Muscle Group 20 was involved, but that there was 
no gross impairment resulting from the muscle injury.  After 
numerous years of healing, there was only minor subcutaneous 
adherence with the scar.  Range of motion was not impaired in 
any fashion by the shrapnel fragment wound, although the 
veteran did note a tugging sensation with the maneuvers.  
Lumbar arthritis was present but was considered not likely 
related to the gunshot wound (which did not strike the spine 
or involve any bony damage at the time of injury0.  The 
"tugging" sensation, no doubt resulted from the 
subcutaneous scarring as it related to range of motion; 
however, the veteran clearly showed the area of pain as being 
spinal and in the lower thoracic spine specifically.  The 
veteran separated the muscle pain from the spinal pain, 
stating that the muscle pain itself had not had any 
significant increase or change.  

The examiner concluded that since there was no trauma to the 
lumbar spine at the time of the shell fragment wound injury, 
it was unlikely to be the cause of his spinal pain at the 
present.  

II. Analysis.

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1991); Proscelle v. Derwinski, 2 Vet.App. 269 
(1992).  In this regard, the Board notes that the RO 
requested information from the veteran as to all recent 
medical treatment relative to the service connected 
disability at issue; however, the veteran has not indicated 
that he has received any such treatment.  The veteran has 
received recent VA examinations that have addressed the 
veteran's medical history and complaints, and included 
detailed clinical findings relative to the service connected 
gunshot wound.  Accordingly, the Board finds that no further 
development of the evidence is required.  Moreover, where, as 
in this case, an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.59.  Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  Under 
the regulations, the "functional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath at 592.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  38 C.F.R. § 
4.72.  Moderate disability of the muscles may result from 
through and through or deep penetrating wounds of relatively 
short track by a single bullet or small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
The history of the disability should be considered, including 
service department records or other evidence of in service 
treatment of the wound.  Consistent complaints of one or more 
of the cardinal symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles.  
Evidence of entrance and (if present) exit scars which are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and loss of definite power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, and intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period for treatment of a wound should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
an inability to keep up with work requirements may be 
considered.  Objective findings should include entrance and 
(if present) exit scars so situated as to indicate the track 
of a missile through important muscle groups.  Indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or moderate loss of normal firm resistance of muscles 
compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3).  

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or shattering bone fracture or an open comminuted 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound should be 
considered.  Records in the file of consistent complaints of 
cardinal symptoms of muscle wounds should also be noted.  
Evidence of an inability to keep up with work requirements 
may be considered.  

Objective evidence of severe disability includes ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows loss of deep 
fascia or of muscle substance or soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance or coordinated 
movements compared with the sound side indicate severe 
impairment of function.  Diminished muscle excitability to 
pulsed electrical current compared with the sound side may be 
present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of an opposing group of 
muscles, if present, indicates severity.  Adhesion of a scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering, in area where bone is normally protected 
by muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle, and induration or atrophy of an entire muscle 
following simple piercing by a projectile also indicates 
severe disability.  38 C.F.R. § 4.56(d)(4).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998). 

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Effective July 3, 1997, the Schedule for rating muscle 
injuries was amended.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that where 
laws or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  
Although the criteria for rating muscle injuries were amended 
on July 3, 1997, the basic diagnostic code criteria for 
muscle group 20 are unchanged and the veteran's disability 
has been evaluated by the RO under the old and new criteria.  

Code 5320 governs damage to Muscle Group 20, the spinal 
muscles: Sacrospinalis (erector spinae and its prolongations 
in thoracic and cervical regions).  For the thoracic region, 
slight muscle injury warrants a noncompensable evaluation, 
moderate injury warrants a 10 percent evaluation, moderately 
severe injury warrants a 20 percent evaluation, and severe 
injury warrants a 40 percent evaluation.  For the lumbar 
region, slight injury warrants a noncompensable evaluation, 
moderate injury warrants a 20 percent evaluation, moderately 
severe injury warrants a 40 percent evaluation, and severe 
injury warrants a 60 percent evaluation. 

The veteran's gunshot wound has resulted in no more than 
moderate muscle injury.  The service medical records show 
that the original shrapnel wound was described as 
superficial.  There was no nerve or circulatory involvement, 
and there was no bony injury.  There likewise was no 
indication of prolonged treatment or infection with sloughing 
of soft parts, or intermuscular cicatrization that would 
satisfy the requirements for a moderately severe muscle 
injury under 38 C.F.R. § 4.56.  In fact, the veteran was 
wounded on February 17 and it was noted on March 6 that he 
was ready for discharge from the hospital and was to return 
to duty in a few days. 

Moreover, there is no objective medical evidence to establish 
that the veteran's current disability picture is manifested 
by more than moderate muscle injury.  On VA examination in 
July 1996, there was no tissue loss by comparison, or tendon, 
bone, joint, or nerve damage.  On VA examination in September 
1997, there was no appreciable defect in the subcutaneous 
muscle, the terrain palpated normally, and there was no gross 
abnormality other than the scar.  Finally, on VA examination 
in April 1998, there was no significant muscle loss noted 
except when the veteran was seated, and the examiner 
concluded that there was no gross impairment to muscle group 
20 from the gunshot injury.

The Board therefore concludes that the medical evidence 
demonstrates no more than moderate muscle injury resulting 
from the veteran's gunshot wound.  On the other hand, on VA 
examination in January 1948, there was a scar from L3 to T12; 
and in July 1996, it was noted that the scar was from 
approximately T12 to L2.  Under DC 5320, a 10 percent rating 
is warranted for moderate muscle injury of the thoracic 
region, and a 20 percent evaluation is warranted for moderate 
muscle injury of the lumbar region.  Accordingly, the Board 
finds that the evidence supports the assignment of separate 
10 and 20 percent ratings for injury to muscle group 20 of 
the thoracic and lumbar regions, respectively.  
The Board must consider whether it would be more favorable to 
the veteran to rate the gunshot wound residual disability of 
the lumbar and thoracic spine based on limitation of motion 
or under the criteria for muscle injuries.  The range of 
motion findings on recent VA examinations demonstrate 
moderate limitation of motion; however, in July 1996 the 
examiner noted that limitation of motion of the back was due 
to non-service connected arthritis and degenerative joint 
disease and in April 1998 the examiner noted that range of 
motion of the back was not related to the shrapnel fragment 
wound.  As the gunshot residuals do not result in limitation 
of motion of the back, the separate 10 and 20 percent ratings 
under DC 5320 for muscle injury are clearly more favorable to 
the veteran.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  

In concert with the holding in Esteban, the Board will 
further examine whether the record supports the assignment of 
an additional separate compensable evaluation for the service 
connected disability.  Although the veteran complained of 
discomfort when the scar was touched very lightly in January 
1948, on VA examination in July 1996, the examiner indicated 
that the scar was well healed, flesh-colored and nontender.  
More recently, on VA examination in April 1998, the scar was 
well healed.  On palpation of the scar, there was no pain.  

Under applicable criteria, a 10 percent rating is warranted 
for superficial, poorly nourished scars with repeated 
ulceration (DC 7803); a 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration (DC 7804); and a 10 percent rating is warranted 
for scars on the basis of any related limitation of function 
of the body part which they affect (DC 7805).  The evidence 
in this case does not support the assignment of a separate 
compensable evaluation for the veteran's back scar under any 
of the applicable DC's as it does not show that the scar is 
poorly nourished with repeated ulceration, that it is tender 
and painful on objective demonstration, or that it interferes 
with any functioning of the back.  Consequently, a separate 
compensable rating for the scar is not warranted.  

Although pain is a primary feature of the veteran's 
disability picture, the veteran has not demonstrated 
functional loss due to pain exceeding the loss of function 
represented by the schedular 20 and 10 percent ratings now 
assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; and De Luca v. 
Brown, 8 Vet. App. 202 (1995).  Neither the medical records 
nor the veteran's statements show such factors as weakened or 
abnormal movement, excess fatigability, incoordination, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion or interference with 
sitting, standing, or weight bearing to a degree that would 
warrant the assignment of a higher rating due to the service 
connected back disability. 


ORDER

A 30 percent combined rating for residuals of a spine gunshot 
wound, based on a separate 20 percent rating for moderate 
injury of the lumbar segment of Muscle Group 20 in addition 
to a 10 percent rating for moderate injury of the thoracic 
segment of Muscle Group 20, is granted, subject to the 
regulations governing payment of monetary awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

